243 F.2d 573
Nettie WILLIAMS, Appellant,v.UNITED STATES of America, and Frances Marie Williamson, Appellees.
No. 7371.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1957.
Decided April 27, 1957.

Appeal from the United States District Court for the Southern District of West Virginia at Huntington; Harry E. Watkins, Judge.
Randolph Bias, Williamson, W. Va. (Bias & Bias, Williamson, W. Va., on brief), for appellant.
J. Brooks Lawson, Williamson, W. Va. (J. Brooks Lawson, Jr., Williamson, W. Va., on brief), for appellee Frances Marie Williamson.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment on a National Service Life Insurance policy in a contest between the widow and the mother of a deceased soldier. The mother had originally been named as beneficiary, and the only question in the case was whether the beneficiary had been changed. The question was one of fact which the trial judge resolved in favor of the widow, holding that the evidence showed an intent to change the beneficiary together with an affirmative act directed to that end. There is nothing in the record which would justify us in disturbing his findings. The facts and applicable principles of law are fully set forth in his opinion, which is adopted as the opinion of this court; and nothing need be added thereto. See United States v. Williams, D.C., 145 F. Supp. 308. See also Aguilar v. United States, 9 Cir., 226 F.2d 414, certiorari denied 351 U.S. 955, 76 S. Ct. 852, 100 L. Ed. 1478.


2
Affirmed.